DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/18/22. Claims 1, 2, 9, 11 – 13 and 19 have been amended. Claims 7 and 17 have been cancelled. Claims 21 - 22 have been added. Claims 1 – 6, 8 – 16 and 18 – 22 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 1/18/22.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Sutkus on 1/25/22.

The application has been amended as follows: 
In claim 1, line 8, change “layers swell;”  to  - -  layers swell and the second polymer layers are resistant to swelling in the solvent;  - - 
In claim 11, line 9, change “layers swell;”  to  - -  layers swell and the second polymer layers are resistant to swelling in the solvent;  - - 
Cancel claims 21 – 22 without prejudice.


REASONS FOR ALLOWANCE
Claims 1 – 6, 8 – 16 and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of FARR et al (US 2008/0026040).

FARR discloses a process to form multilayered sheets from polymers comprising an active agent for controlled release of said agent. The agent is dissolved or dispersed in a liquid solvent and both are introduced into the polymeric layers by ink-jetting into specific locations in the layers. The layers are sealed and cut. Adjacent layers can alternate in solubilities.
FARR fails to teach that the first and second layers are coextruded and that they alternate so that the first layer swells from the solvent but the second layer is resistant to swelling; and fails to teach to immerse the particles in the solvent having the guest agent, wherein the agent diffuses/loads into the swollen first polymer layers.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765